Citation Nr: 0409514	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-04 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran served in the National Guard from May 1984 to August 
1989, that included a period of active duty for training in July 
1986.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an October 1999 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to individual unemployability. 

The veteran testified before the undersigned Veterans Law Judge at 
a Travel Board hearing in November 2003.  A transcript of this 
hearing has been associated with the claims file.


FINDING OF FACT

The veteran is not unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disability.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability due to a service-connected disability are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule implementing 
the VCAA is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
(November 9, 2000), and to claims filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence and 
information necessary to substantiate his claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the April 2002 statement of 
the case, the RO provided the veteran with the text of 38 C.F.R. § 
4.16, pertaining to total disability ratings for compensation 
based on unemployability.  In a letter dated in August 2003, under 
a heading entitled "What Must the Evidence Show to Establish 
Entitlement," the RO stated that the veteran would be entitled to 
compensation at the 100 percent rate if he was unable to secure 
and follow a substantially gainful occupation solely due to 
service-connected disabilities.  The RO stated that to qualify for 
a total disability rating on that basis, the veteran must have one 
service-connected disability rated at 60 percent or more, or two 
or more service-connected disabilities, at least one ratable at 40 
percent or more and sufficient additional disability to bring the 
combined disability rating to 70 percent or more.  The RO stated 
that this must be shown by medical evidence.  The RO stated that 
it would review medical evidence for recent treatment of his 
service-connected disability.  

Second, VA has a duty to inform the veteran of which information 
and evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the August 
2003 letter, under the heading entitled "What Must the Evidence 
Show to Establish Entitlement," the RO stated that it would obtain 
any VA medical records or other medical treatment records 
identified by the veteran.  Under a heading entitled "What 
Additional Information or Evidence Do We Still Need from You?" the 
RO stated that it needed the name of the person, agency, or 
company who had relevant records, the address of the person, 
agency or company, the approximate time frame covered by the 
records, and the condition for which he was treated.  The RO also 
requested the veteran to provide information regarding his 
employment for the prior five years.  Under a heading entitled 
"What Can You Do to Help with Your Appeal?" the RO stated that the 
veteran could tell it about any additional evidence or information 
that the veteran would like the RO to obtain, and to send the RO 
the evidence it needed as soon as possible.

Third, VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In this case VA 
has obtained the veteran's VA examination reports and treatment 
records and Social Security Administration (SSA) records.  The 
veteran has not indicated the existence of any additional records 
that would aid in substantiating his claim.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, regarding the issue of entitlement to TDIU, a 
substantially complete application was received in March 1999.  
Thereafter, in a rating decision dated in October 1999, that issue 
was denied.  Only after that rating action was promulgated did the 
AOJ, in August 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in his 
possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in August 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the appellant.  The claimant has been provided with 
every opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.

Pelegrini held, in part, that a VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  Specifically, 
the RO notified the veteran of the criteria necessary to warrant 
entitlement to TDIU, and the evidence necessary to support those 
criteria, including any medical records and employment records.  
The RO stated that the veteran could tell it about any additional 
evidence or information that the veteran would like the RO to 
obtain in support of his claim.  Thus, the veteran was aware of 
what he needed to provide in order to support his claim, and was 
not prejudiced by the failure of the RO to request or tell him to 
provide any evidence in his possession that pertains to the claim, 
the "give us everything you've got pertaining to your claim" 
element, as discussed in Pelegrini.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

The veteran injured his back in July 1986.  In a rating decision 
dated in March 1990, the RO granted service connection for 
mechanical lower back pain with a 40 percent disability evaluation 
from October 1989.  He underwent partial hemilaminectomy and 
diskectomy for herniated nucleus pulposus in April 1990, and in a 
rating decision dated in July 1991, the RO relabeled the veteran's 
disability as status post back injury and surgery for herniated 
nucleus pulposus, failed low back syndrome with chronic pain, and 
awarded a total temporary evaluation from March 1990 through May 
1990, and a 60 percent disability evaluation from June 1990.
 
In a November 1987 letter, a private physician stated that the 
veteran had severe pain with flexion of the back, had no 
extension, and had muscle spasms in his back.  In an April 1989 
letter, the same physician stated that the veteran had sciatic 
irritation at the L-5 level on the left and could not walk on his 
toes or heels, and had to use a cane to ambulate.  The veteran had 
gained weight due to his inability to be active.  He had a list to 
the right, 60 degrees forward flexion, zero extension, and 15 
degrees lateral flexion.  The veteran had a 20-25 percent 
permanent physical impairment to the whole body.  The examiner 
stated that he did not see how the veteran could perform any work, 
a CT scan previously showed a bulging disc, and the veteran was in 
constant pain and nerve medication.

A June 1990 VA outpatient treatment report indicated that the 
veteran had permanent problems with the low back and he was 
encouraged to develop new skills.

After multiple physical and mental status examinations in 1990, an 
August 1990 SSA record indicated that the veteran's primary 
diagnosis was a personality disorder and secondary diagnosis was 
disorders of the back.

In a May 1991 VA mental status examination report, it was noted 
that the veteran had one year of college education, that he was 
competent to manage his own benefits, but that he was unemployable 
and his prognosis was extremely poor unless he had intensive 
treatment for his psychological problems and not just attention to 
the surface problems, such as back pain.  The veteran reported 
that he tried to go back to work as a plumber after the injury in 
1986 but that the pain was so bad that he could not work.  He 
reported that he last worked in 1987.  The impression was major 
depressive disorder with somatized anxiety and failed low back 
syndrome with chronic pain.

In a December 1995 state psychological evaluation, the veteran 
complained of arthritis in the back, tendonitis in the elbow 
associated with neck pain, and gastrointestinal difficulties.  The 
psychologist stated that the prognosis for the veteran would have 
to be considered somewhat questionable.  He indicated that the 
veteran would benefit from some active treatment, and that a great 
deal of the veteran's depressive features appeared to stem from 
his physical difficulties and inability to return to work.

A December 1996 psychologist's assessment of the veteran's mental 
ability to do work-related activities indicated that the veteran 
was not significantly limited in his ability to understand and 
remember, limited in his ability to sustain concentration and 
persistence, limited in his social interaction, and limited in 
adaptation.

In a statement dated in March 1999, the veteran stated that he had 
been unable to work since the original injury.

An April 1999 SSA examination report indicated that the veteran 
presented for an all systems evaluation for affective/personality 
disorder, back surgery, and steel plate in the left leg with 
chronic pain.  The physician noted that the veteran got up out of 
his chair and got onto and off of the examination table using his 
hands and a cane.  He used a cane as an assistive device as an aid 
to walking which was medically necessary.  His mobility was 
decreased secondary to his use of a cane and his gait.  The 
diagnoses were back pain continuously, occasionally shooting pain 
into the left leg with limited range of motion, and left ankle/leg 
pain, good strength, mildly limited range of motion over the left 
ankle, no swelling at present.  The medical assessment was that 
the veteran could occasionally lift and/or carry for up to one-
third of an 8-hour workday a maximum of 20 pounds due to back 
pain, could frequently lift and/or carry from one-third to two-
thirds of an 8-hour workday a maximum of 10 pounds due to back 
pain, could stand and/or walk (with normal breaks) for a total of 
less than two hours in an 8-hour workday due to back pain, and 
could sit for a total of less than about 6 hours in an 8-hour 
workday due to back pain.

A June 1999 SSA record which rated degree of limitation due to 
mental impairment indicated slight restriction of activities of 
daily living, moderate difficulties maintaining social 
functioning, often deficiencies of concentration, persistence, or 
pace resulting in failure to complete tasks in a timely manner, 
and no episodes of deterioration or decompensation in work or a 
work-like setting causing withdrawal from a situation or 
experience.

In a July 1999 VA examination report, the examiner noted that the 
veteran used a cane, and took no medications for pain.  The 
examiner stated that the veteran was limping, groaning, and 
moaning, which were out of proportion to any problems found upon 
examination.  The examiner noted that the veteran was in pain all 
of the time, was stiff, and could not tolerate anything.  The 
weather made it worse.  Hot showers and lying on his side with a 
pillow between his legs would help the pain.  Functional 
assessment was difficult to ascertain, as the veteran moaned and 
groaned even with minimal movement.  Range of motion of the lumbar 
spine was flexion to 45 degrees with pain in the middle of the 
back, extension 10 degrees with pain in the middle of the back, 
left lateral movement 5 degrees, right lateral movement 20 
degrees, and rotational movement 45 degrees to either side.  The 
veteran stated that the pain went into his left buttock and down 
his left leg to his toe.  The examiner noted that the veteran had 
spasm of the erector spinae muscles on the left.  There was no 
other postural abnormality or neurologic abnormality.  The 
relevant diagnoses were partial laminectomy L4-L5 disc and spasm 
of left erector spinae muscles.

In a September 1999 addendum to the July 1999 VA examination, the 
examiner stated that MRI findings of bulging disc with minimal 
spinal stenosis could cause pain, but the veteran was on virtually 
no pain medications.  She stated that she did not believe that the 
veteran was unemployable at this time because of his spinal 
problems.  She stated that if the pain was debilitating, there 
were medications that did not affect the stomach that he could 
take to ameliorate the pain, and that he could certainly do a job 
that did not require heavy lifting.

An October 1999 SSA record regarding mental functional capacity 
assessment indicated that the veteran's understanding and memory 
were within normal limits, he was moderately limited in sustained 
concentration and persistence, moderately limited in social 
interaction, and moderately limited in an ability to respond 
appropriately to changes in the work setting.  

SSA records of October 1999 indicated that the veteran had some 
exertional limitations.  The veteran could occasionally lift 
and/or carry 20 pounds, frequently lift and/or carry 10 pounds, 
and stand and/or walk about 6 hours per 8-hour workday.  He could 
sit for about 6 hours per 8-hour workday, and his ability to push 
and/or pull was unlimited.  Regarding postural limitations, he was 
occasionally limited in climbing, balancing, stooping, kneeling, 
crouching, and crawling.  He had no manipulative, visual, 
communicative, or environmental limitations.  

In a VA Form 21-8940, application for TDIU, dated in November 
2000, the veteran asserted that he was getting worse every year, 
and that he was in pain every day, even lying down.  He reported 
completing one year of college and having had plumber training and 
that he last worked in1986 or 1987.

In a February 2001 private examination report, the veteran 
indicated that the surgery after his low back injury did not help 
much, and that he had had chronic problems with his back and legs, 
as well as trouble with the neck and arms, left ankles, and 
headaches.  He was diagnosed with fibromyalgia due to the 
chronicity and multiplicity of his complaints of pain.  The 
examiner noted that the veteran used a cane, but ambulated 
reasonably well without it.  The examiner noted that it was 
difficult to test range of motion, and that the veteran tended to 
give way due to pain.  The impression was status post fall, 
chronic pain, failed lumbar disc surgery, multiple chronic pain 
problems, possible fibromyalgia more recently diagnosed.  The 
examiner stated that due to the chronicity of these pain 
complaints, he doubted that there would be any significant change 
in his symptoms in the near future.

In an April 2001 VA general medical examination report, the 
veteran reported that he had not worked in 11 years because of 
back problems and "nerves."  The examiner noted that the veteran 
used a cane and had an obvious limp.  The impression was multiple 
musculoskeletal problems including status post back injury and 
surgery with residuals and evidence of degenerative disc disease 
and mild spinal stenosis on MRI.

In an April 2001 VA spine examination report, the veteran 
complained of pain as a 6 or 7 at the time, and of pain as a 10 
quite frequently.  His pain was worse with sitting and at night, 
and was improved with lying flat or walking.  The veteran 
ambulated with a cane.  On examination of his gait without the 
cane, he walked with a slow and antalgic gait.  He could maintain 
a bilateral leg toe raise and could ambulate on his heels.  He had 
difficulty squatting secondary to pain.  His range of motion of 
the lumbar spine was limited secondary to subjective pain.  He had 
40 degrees forward flexion and virtually no hyperextension without 
pain.  Forward bending was about 10 degrees.  Motor strength was 
5/5 and ankle jerks were 2+.  A spine x-ray was normal except 
evidence of hemilaminotomy at L4 on the left.  The impression was 
failed back syndrome.  

The examiner recommended a 100 percent service-connected 
disability.  He stated that there were minimal objective findings, 
but on examination the veteran carried a diagnosis of fibromyalgia 
and had been operated on for lumbar disc disease.  The examiner 
stated that it was difficult to assess the veteran secondary to 
his compliance with the examination, but he did not have any 
objective motor or sensory deficits on examination.  He apparently 
was unable to take anti-inflammatory treatments secondary to 
gastrointestinal distress.  The examiner stated that the veteran 
might benefit from some type of work hardening program before a 
final assessment was made that the veteran would be able to need 
any type of gainful employment.  The examiner noted that the 
veteran had not worked since the injury and that this was not 
likely to get the veteran back to work.  The examiner concluded 
that from a medical standpoint, the objective findings were 
minimal.

An April 2001 SSA record indicated that the veteran's primary 
diagnosis was panic disorder with a secondary diagnosis of 
herniated nucleus pulposus at C6-7.

In a June 2001 VA mental examination report, the veteran reported 
that the reason he was not working was that he was not physically 
able to work, that he had sciatica down his legs, and 
fibromyalgia.  He reported that he did his household chores.  When 
asked repeatedly why he was not working, the veteran attributed 
his difficulty working to chronic pain.  He had a driver's 
license, drove himself to his appointments, and paid his own 
bills.  He reported trying to walk as much as he could outside, 
played with his dog, and visited with one neighbor.  He avoided 
crowds because he did not trust people and experienced a lump in 
his throat, cold sweat, which would last for hours, and went 
shopping at times when there were fewer people.  The examiner 
noted that the veteran would have marked difficulty functioning in 
a job due to difficulties coping with others and managing stress.  
The examiner stated that this appeared to be due to his 
personality disorder.  The examiner also noted that it was likely 
that prior to being aggressively treated, the depression he 
experienced would have caused mild-to-moderate difficulties on the 
job, and that he had received good response treatment in terms of 
the depression.  The diagnoses were dysthymia somatoform disorder, 
not otherwise specified, personality disorder, not otherwise 
specified with schizotypal and dependent features (primary), 
chronic pain, and social isolation.  His Global Assessment of 
Functioning (GAF) score was a 60.

At a November 2003 Travel Board hearing before the undersigned 
Veterans Law Judge, the veteran stated that the last time he 
worked was in 1990.  He stated that after his injury he tried to 
go back to work, but could not make it, and that his condition had 
deteriorated ever since.  He stated that he was a plumber prior to 
entering service.  He stated that he tried to work as a plumber 
after service, but could not physically function due to his lower 
back.  He stated that he had not attempted to maintain any type of 
employment or go back to work in any aspect, because he suffered 
from chronic pain.  He stated that the medicine he was on for his 
low back impeded his ability to function, including driving.

III.  Criteria and Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).

Under 38 C.F.R. § 4.16, total disability ratings for compensation 
may be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities:  Provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable at 40 
percent or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  

It is provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this paragraph 
for the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal employment 
shall not be considered substantially gainful employment.  For 
purposes of this section, marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does not 
exceed the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one person. 
Marginal employment may also be held to exist, on a facts found 
basis (includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), when 
earned annual income exceeds the poverty threshold. Consideration 
shall be given in all claims to the nature of the employment and 
the reason for termination.  38 C.F.R. § 4.16(a) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board finds that the preponderance of the evidence is against 
a grant of entitlement to TDIU.

The veteran has one service-connected disability, failed low back 
syndrome with chronic pain, which is rated at 60 percent 
disabling.  However, the Board does not find that the veteran is 
unable to secure or follow a substantially gainful occupation as a 
result of this service-connected disability.  The veteran has 
asserted that he has been unable to work since his low back injury 
in 1986.  He used to work as a plumber and has one year of college 
education.  He stated that he was in too much pain to continue his 
work as a plumber.  

There are numerous SSA records in the veteran's claims file.  The 
Board finds that these records do not support the veteran's claim 
for TDIU.  The SSA records indicate that the SSA determined that 
the veteran was unemployable due to his mental disability more so 
than his back disability.  SSA records indicated that the 
veteran's primary diagnosis in August 1990 was a personality 
disorder and secondary diagnosis was disorders of the back, which 
indicates that he was not rendered unable to work solely due to 
his back disability.  Rather, it was one of two disabilities, and 
as the label "secondary diagnosis" would suggest, it was not the 
main disability.  By April 2001, the veteran's SSA records 
indicated a primary diagnosis of panic disorder and a secondary 
diagnosis of a herniated nucleus pulposus at C6-7.  Thus, the 
veteran's back disability was even less of a factor in rendering 
him unemployable by April of 2001, according to SSA.

VA records also indicate that the veteran was unemployable due to 
mental rather than a physical disability.  In the May 1991 VA 
examination report, the examiner stated that the veteran was 
unemployable and his prognosis was extremely poor unless he had 
intensive treatment for his psychological problems and not just 
attention to the surface problems, such as back pain.  Further, in 
a June 2001 VA mental examination report, the examiner noted that 
the veteran would have marked difficulty functioning in a job due 
to difficulties coping with others and managing stress, and that 
this appeared to be due to his personality disorder.  The veteran 
himself noted in an April 2001 VA general medical examination 
report that he had not worked because of back problems and nerves.

Regarding the veteran's back disability, the SSA records did 
indicate that the veteran had some exertional limitations.  
Functional assessments projected that he could "occasionally" lift 
and/or carry 20 pounds, "frequently" lift and/or carry 10 pounds, 
and that standing and/or walking were affected at least two hours 
out of an 8-hour workday.  He could sit for about 6 hours per 
workday.  He was occasionally limited in climbing, balancing, 
stooping, kneeling, crouching, and crawling.  He had no 
manipulative, visual, communicative, or environmental limitations.  
An April 1999 examination report indicated that the veteran was 
able to get up out of his chair and get onto and off of the 
examination table on his own, using his hands and a cane.  His 
mobility was decreased secondary to his use of a cane and his 
gait.  A February 2001 examination report indicated that the 
veteran used a cane but ambulated reasonably well without it.  The 
veteran was noted to have chronic problems with his back, legs, 
neck, arms, left ankle, and headaches, and was diagnosed with 
fibromyalgia due to the chronicity and multiplicity of the 
complaints of pain.  The examiner noted that due to the chronicity 
of the pain complaints, he doubted that there would be any 
significant change in the symptoms in the near future.  The 
examiner did not indicate, however, nor do any of the SSA records 
in the claims file state, whether the veteran was rendered 
unemployable due to his back disability.  They indicate at most 
that the veteran had some physical limitation due to his back 
disability, but not enough to render him unemployable.  Thus the 
Board finds that the SSA records do not support the veteran's 
claim.

Evidence against the veteran's claim includes a July 1999 VA 
medical examination report specifically indicating that the 
veteran was not unable to work due to his back disability.  In 
that report, the examiner noted that the veteran's functional 
assessment was difficult to ascertain, as the veteran moaned and 
groaned with minimal movement.  He was able to flex to 45 degrees 
with pain, and extend to 10 degrees.  He had left lateral movement 
to 5 degrees, right lateral movement to 20 degrees, and rotational 
movement to 45 degrees on either side.  The examiner stated that 
she did not believe that the veteran was unemployable because of 
his spinal problems, and that if the pain was debilitating, there 
were medications that did not affect the stomach that the veteran 
could take to ameliorate the pain.  She stated that the veteran 
could certainly do a job that did not require heavy lifting.  This 
evidence is against the veteran's claim, is on point, and there is 
no competent evidence to refute the examiner's determination.

Similar to the examiner's opinion in the July 1999 VA examination 
report, the examiner in the April 2001 VA spine examination report 
noted that it was difficult to assess the veteran secondary to 
compliance with the examination.  He concluded from a medical 
standpoint that the objective findings were minimal; the Board 
finds that this does not support the veteran's claim.

In April 1989, a private physician indicated that he did not see 
how the veteran could perform any work, as a CT scan showed a 
bulging disc and the veteran was in constant pain and nerve 
medication.  The physician contradicts himself, however, when he 
noted that the veteran had a 20-25 percent permanent physical 
impairment to the whole body.  The Board notes that if the veteran 
had 20-25 percent permanent physical impairment to the whole body, 
then he did not have total impairment, as 75 to 80 percent of his 
body was not physically impaired and presumably capable of work.  
Thus the physician's statement that the veteran could not work 
does not support the veteran's claim, as the physician himself 
contradicted it.  

Further evidence against the veteran's claim includes a 1990 VA 
outpatient treatment report which noted that the veteran had 
permanent problems with the low back and that the veteran was 
encouraged to develop new skills.  This would indicate that the 
veteran's back disability prevented him from doing work as a 
plumber, but did not preclude him from learning new skills that 
would allow him to work at another type of employment.

The Board also notes the January 1996 state psychological 
evaluation does not support the veteran's claim.  In that 
evaluation, the psychologist stated that the veteran's depressive 
features appeared to stem from his physical difficulties and his 
inability to return to work.  The psychologist did not specify 
which physical difficulties, however, nor did he clarify why the 
veteran was unable to return to work.

Although the veteran has asserted that he is unable to work due 
solely to low back pain, the Board finds this unsupported by the 
evidence of record.  The Board finds the objective evidence of 
medical professionals more probative of the veteran's degree of 
back disability, and of the limitations of that back disability 
regarding the veteran's ability to work.

The Board finds that the preponderance of the evidence is against 
a grant of entitlement to TDIU, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



